Name: Commission Implementing Regulation (EU) NoÃ 973/2013 of 10Ã October 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste (PGI))
 Type: Implementing Regulation
 Subject Matter: production;  Europe;  marketing;  agricultural structures and production;  animal product;  foodstuff;  consumption
 Date Published: nan

 12.10.2013 EN Official Journal of the European Union L 272/5 COMMISSION IMPLEMENTING REGULATION (EU) No 973/2013 of 10 October 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second sentence of Article 53(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined the application from Germany for the approval of an amendment to the specification for the protected geographical indication NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste, registered under Commission Regulation (EC) No 1257/2003 (2). (2) The application concerns the amendment to the description of the product. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor, the Commission may approve it without recourse to the procedure laid down in Articles 50 to 52 of Regulation (EU) No 1151/2012, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 177, 16.7.2003, p. 3. ANNEX I The following amendment to the specification for the protected geographical indication NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste has been approved: The following text is to be added to the description of the composition after roughly defatted pigmeat: Fatty meat, particularly pork belly, belly fat, jowl, jowl fat, back and back fat. 1. The need for the amendment has arisen as a result of the new rules relating to the labelling of the ingredients of foodstuffs (Quantitative Ingredient Declaration  QUID) introduced by Commission Directive 2001/101/EC of 26 November 2001 amending the Labelling Directive, Directive 2000/13/EC of the European Parliament and of the Council. Annex I to the Labelling Directive now stipulates that an ingredient may be described as ¦-meat only if it does not exceed a specified fat and connective tissue content. For pigmeat, fat content may not exceed 30 % and connective tissue content 25 %. An ingredient which exceeds this limit value must be described as fatty meat for example. The recipe for NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste allows a fat content of more than 30 %. The specification provided only for roughly defatted pigmeat. In accordance with the QUID requirement, the higher fat content must now be indicated on packaging in accordance with Section 3(1), No 3 of the Foodstuffs Labelling Order (Lebensmittel-Kennzeichnungsverordnung (LMKV)). This amendment to the LMKV in line with the Directive has not been included in the NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste recipe or specification to date. The recipe and the specification must therefore be amended to bring the product into line with the new labelling requirements. The Association for the protection of NÃ ¼rnberger BratwÃ ¼rste (Schutzverband NÃ ¼rnberger BratwÃ ¼rste) agreed to review the recipe and launch the specification amendment procedure in accordance with Regulation (EC) No 1257/2003 (ref. DPMA 398 99 002.6) on 28 September 2006. 2. NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste are traditionally produced with belly, belly fat, jowl, jowl fat, back or back fat according to the recipe that has been handed down. These ingredients are largely responsible for the consistency and smoothness of the sausages. Without these ingredients, the minced meat product would dry out considerably during frying and fall apart. The fatty meat is also largely responsible for the flavour, which is enhanced by the spicy nuances provided by the specific spices characteristic of NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste. The purpose of the more detailed list is to clarify the ingredients. There is no common understanding of the term roughly defatted pigmeat among experts in the field in Germany. Some consider that roughly defatted pigmeat does not include fatty meat. This would mean that the specification of NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste had been incomplete from the outset. This is substantiated with reference to a definition in the guidelines on the German Foodstuffs Register in which the terms grob entfettetes Schweinefleisch (roughly defatted pigmeat) and Speck (fatty meat) are defined separately. This point in the guidelines is incomprehensible even to the supervisory authorities. The inspection office for north Bavaria (Landesuntersuchungsanstalt Nordbayern) was also involved in the preparation of the initial specification and, with its knowledge of the ingredients, did not consider it necessary to further specify the components despite the situation outlined above. All parties involved naturally assumed that roughly defatted pigmeat could also include some fatty meat. Otherwise, the recipe would not have been able to comprise fat content of up to 35 %. This proportion can be reached only if roughly defatted pigmeat includes some belly, belly fat, jowl, jowl fat, back or back fat. The proportion of fatty meat in the recipe is restricted, firstly, by the 35 % limit applying to fat content. It is limited secondly as a result of the provision stipulating that meat protein free of connective tissue protein (MPFCP) must not be less than 12 %. Since the MPFCP content of fatty meat is only 8 % on average, the higher MPFCP content of at least 12 % in the end product can be achieved only in combination with particularly lean, high-quality meat with a MPFCP content well in excess of 12 %. Specifying the minimum MPFCP content in the recipe therefore limits fatty meat content. The definition of the term roughly defatted pigmeat as used in the recipe does not therefore need to be interpreted according to the guidelines. Rather, it is evident from the recipe itself that the term is used in a different sense here than in the guidelines. Moreover, the guidelines are not binding. It is recognised that the guidelines do not reflect the views of consumers or of specialists in the field, as their views were not sought when the guidelines were prepared. Rather, the guidelines reflect the views of certain interested parties. The guidelines in fact diverge from traditional production practices to a considerable extent. This was already evident in the preparation of the NÃ ¼rnberger BratwÃ ¼rste PGI/NÃ ¼rnberger RostbratwÃ ¼rste PGI specification, as the composition of NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste described here was considerably different to the actual recipe used locally. Consequently, the guidelines were amended after the registration process. The traditional practices applied in the production of NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste should also constitute the reference point for the definition of the ingredient roughly defatted pigmeat as used in the recipe. Here the ingredients belly, belly fat, jowl, jowl fat, back or back fat are traditionally used. In the interests of clarity for all parties, the ingredients fatty meat, particularly pork belly, belly fat, jowl, jowl fat, back and back fat will now be listed explicitly in the recipe. ANNEX II Consolidated single document Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) NÃ RNBERGER BRATWÃ RSTE/NÃ RNBERGER ROSTBRATWÃ RSTE EC No: DE-PGI-0105-0184-28.09.2010 PGI ( X ) PDO ( ) 1. Name NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste 2. Member State or Third Country Germany 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3.2. Description of product to which the name in (1) applies 7-9 cm long grilling sausage in a tight sheep casing, medium-chopped; unit weight raw approximately 20-25 g; Composition: Roughly defatted pigmeat, fatty meat, particularly pork belly, belly fat, jowl, jowl fat, back and back fat, no filler, not cured (with the exception of smoked BratwÃ ¼rste), the spice mixture varies according to the traditional recipe, marjoram especially is typical; there must be not less than 12 % of meat protein free of connective tissue protein, and an absolute fat content of not more than 35 %; the percentage of meat protein free of connective tissue protein in the meat protein is not less than 75 % vol. (histometrically) and not less than 80 % (chemically). 3.3. Raw materials (for processed products only) Fatty meat, particularly pork belly, belly fat, jowl, jowl fat, back and back fat; the fat content of the end product is limited to 35 %, there must not be less than 12 % of meat protein free of connective tissue protein (MPFCP); spice mixture, especially marjoram; sheep casings. 3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the identified geographical area All steps in the production of NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste take place in the identified geographical area. They are as follows:  reduction of the meat by grinding or mincing,  mixing of the reduced meat and mixing with spices to create the sausage mixture,  filling of the sheep casings. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling  4. Concise definition of the geographical area Area of the city of Nuremberg. 5. Link with the geographical area 5.1. Specificity of the geographical area The production of BratwÃ ¼rste in Nuremberg is a centuries-old tradition which can be proved to go back to 1313. The typical reduction of the length and weight of NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste can be traced back to at least 1573. Nurembergs location at the intersection of two important trade routes meant that oriental spices were available in Nuremberg for making sausages from an early time. The current tradition of Bratwurst production in Nuremberg has an illustrious past. NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste were greatly appreciated by Goethe and Jean Paul, for example. The Bratwurst-GlÃ ¶cklein in the St. Sebald area was one of the most famous public houses in 19th century Germany; not only was it open to aristocrats and plutocrats, but it was also an essential stop for every visitor to the city. 5.2. Specificity of the product NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste are characterised by their unusual small shape and marjoram notes. They conform to a high-quality standard which has long been controlled, are known well beyond the Nuremberg region and are highly regarded by consumers. This is reflected in the fact that the standard programme of a city visit today includes eating NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste in one of the many BratwurstkÃ ¼chen or Wurstbratereien in Nurembergs city centre. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The centuries-old tradition of Bratwurst production in Nuremberg, the high quality standard which has long been controlled and the unusual small shape have made NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste known and highly appreciated throughout Germany and the world. The speciality emerged in the former Imperial City of Nuremburg as a result of its geographical location as a key intersection on the trade and spice routes from East Asia, introducing spices such as marjoram, nutmeg and pepper. It was the availability of these spices from Asia that made production possible in the first place. As Nuremburg was a city involved in much long-distance trade and with a number of refined modern traditions, ever smaller, more refined, better spiced sausages were produced here, which in time became the famous NÃ ¼rnberger BratwÃ ¼rste. Unlike the country areas, the city placed greater emphasis on quality from the outset. While quantity took precedence elsewhere, the principle on which production in Nuremburg was based was quality over quantity, and it was this which resulted in the small size of the sausages. Compliance with the recipe and quality date back to the supervisory rules of the Nuremburg city council. Nuremburg may well lay claim to the oldest foodstuffs supervision scheme, which is mentioned in the penal code dating from the year 1300. By publishing the recipe, exercising strict supervision and restricting production to the city area, the city of Nuremberg has helped to ensure that the character of the sausage is an indication of its origin. The link with the geographical area was therefore based initially on the geographical location as a key intersection on spice and trade routes and on the early introduction of supervision of foodstuffs. The geographical location and foodstuffs supervision and the associated protection of the recipe therefore resulted in the particular quality of the sausages. The imperial city with its extensive trade network across the world resulted a speciality which was very well known from the Middle Ages onwards. Today the link is based on the renown enjoyed by this speciality which is traditionally appreciated worldwide. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) Markenblatt Vol. 44 of 2.11.2007, Part 7a-bb, p. 20269 https://register.dpma.de/DPMAregister/geo/detail.pdfdownload/142 (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).